     Case 1-18-01141-ess        Doc 12        Filed 04/24/19     Entered 04/24/19 17:20:16




                                 900 Merchant Concourse, Suite 106
                                    Westbury, New York 11590
                                      Phone (516) 280-7675
                                        Fax    (516) 280-7674

                                                       April 24, 2019

VIA ECF

Hon. Elizabeth S. Stong
United States Bankruptcy Court, EDNY
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

       In re:          Sean M. Murray, Case No. 17-44157 (ESS), Adv. Proc. No. 18-01141
                       Status Letter Regarding Settlement Discussions__________________

Dear Judge Strong:
This office represents secured creditor Nationstar Mortgage LLC (“Nationstar”) in the above-
captioned adversary proceeding. The purpose of this letter is to provide the status of Nationstar
and Sean Murray’s (the “Debtor”) settlement discussions with respect to the “Consolidated Claims
for Relief” in the Debtor’s adversary proceeding.

More specifically, an offer of settlement was made by Nationstar to Debtor. However, on April
23, 2019 Debtor requested an extension of his deadline to accept the settlement offer because he
needed more time to discuss same with his “counsel”. The undersigned responded to Debtor that
Nationstar’s counsel cannot engage in any further communications with Debtor since he is now
represented by “counsel”. Debtor then communicated to the undersigned that Debtor remains
“unrepresented and Pro Se on all matters in Bankruptcy Court” and that he had explained/disclosed
his “counsel’s” status to Your Honor at the last hearing. Based on Debtor’s representation that he
has the same relationship with his “counsel” now as he did at the last hearing before Your Honor,
Nationstar’s offer was extended through April 26, 2019 in order for Debtor to speak to the
“counsel” whom he had referenced at the last hearing as not being his attorney of record.

                                                                Respectfully submitted,
                                                                /s/ Cleo F. Sharaf-Green

                                                                Cleo F. Sharaf-Green, Esq.

cc:
Sean M. Murray (via email)
